TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00720-CR



                                    Anthony Ervin, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-11-500438, HONORABLE KAREN SAGE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant Anthony Ervin of burglary of a building other than a

habitation. Punishment was assessed at five years and six months in the institutional division of the

Texas Department of Criminal Justice.

               Ervin’s court-appointed appellate attorney has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds on the merits to be advanced. See 386 U.S. 738,

744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988). Appellant’s counsel’s brief points out clerical errors in the trial court’s

judgment that should be corrected, and the State in its reply brief concurs that the changes should

be made. Ervin was served a copy of counsel’s brief and was advised of his right to examine the

appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766.

No pro se brief or other written response has been filed.
               We have reviewed the record, including the appellate briefs, and find no reversible

error aside from the clerical errors. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766;

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the

record presents no arguably meritorious grounds for review and the appeal is frivolous other than

for correction of the following clerical errors:


       (1) Where the judgment states that appellant was convicted of a third degree felony,
       it will now state that he was guilty of burglary of a building, a state jail felony. See
       Tex. Penal Code § 30.02(c)(1).

       (2) Where the judgment contains “NA” in the spaces asking about pleas to
       enhancement paragraphs, the judgment is revised to conform with information in the
       reporter’s record showing that appellant pled true to two enhancement paragraphs.

       (3) Where the judgment contains “NA” in the spaces concerning findings on the
       enhancement paragraphs, the judgment is corrected to reflect the jury’s findings—in
       conformity with appellant’s pleas of true and the trial court’s instruction—that the
       enhancement allegations were true.


               Appellant’s counsel’s motion to withdraw is granted. The judgment of conviction

is modified as described above and, as modified, is affirmed. See Tex. R. App. P. 43.2(b).




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Modified and, as Modified, Affirmed

Filed: July 31, 2014

Do Not Publish




                                                   2